--------------------------------------------------------------------------------

 
Exhibit 10.3

FIRST AMENDMENT TO
SECURITY AGREEMENT


This First Amendment to Security Agreement (this “Amendment”), dated as of
November 7, 2006, is made by and between VISKASE COMPANIES, INC., a Delaware
corporation (the “Company”), and each of its Domestic Restricted Subsidiaries
hereafter party hereto (such Subsidiaries, together with Company, each a
“Debtor” and, collectively, the “Debtors”), and LASALLE BANK NATIONAL
ASSOCIATION (“LaSalle”), as collateral agent (together with its successor(s)
thereto in such capacity, “Collateral Agent”) for the Trustee and Holders, and
amends that certain Security Agreement, dated as of June 29, 2004, by the
Company in favor of the Collateral Agent (the “Original Security Agreement”).
Terms capitalized herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Original Security Agreement.


WHEREAS, the parties hereto desire to amend certain of the terms and provisions
of the Original Security Agreement as provided herein.


NOW, THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration (the receipt, sufficiency and adequacy of which
are hereby acknowledged), the parties hereto (intending to be legally bound)
hereby agree as follows:


1.    Amendments to Original Security Agreement. Subject to the terms and
conditions contained herein, the parties hereto hereby amend the Original
Security Agreement as follows:


(a)    Section 4.3 of the Original Security Agreement is hereby amended and
restated in its entirety as follows:


“4.3 Location of Inventory and Equipment. Keep such Debtor’s Inventory and
Equipment only at the locations identified on Schedule 3.4 and its chief
executive offices only at the locations identified on Schedule 3.6(b); provided,
however, that such Debtor may amend Schedule 3.4 and Schedule 3.6(b) so long as
such amendment occurs by prompt written notice to the Collateral Agent, and so
long as, at the time of such written notification, such Debtor provides to the
Collateral Agent a Collateral Access Agreement to the extent required under
Section 4.20 of the Indenture.”


(b)    Schedule 3.4 of the Original Security Agreement is hereby amended by
adding the following location for Inventory and Equipment of the Company:



   
Viskase del Norte, S.A. de C.V.

   
Avenida Nexxus 125

   
Parque Industrial Nexxus XXI

   
Escobedo, N.L. 66055

   
Mexico

 

--------------------------------------------------------------------------------



2.    Miscellaneous.


(a)    Amendment. No amendment, modification, termination or waiver of any
provision of this Amendment, or consent to any departure therefrom, shall be
effective without the prior written consent of each of the parties.


(b)    Notices. Any notice under this Amendment shall be given in accordance
with Section 9 of the Original Security Agreement.


(c)    Successors and Assigns. This Amendment shall be binding upon and for the
benefit of the parties hereto and their respective, permitted successors and
assigns.


(d)    Severability. Wherever possible, each provision of this Amendment shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or inability, without invalidating the remainder of such provision or the
remaining provisions of this Amendment.


(e)    Captions. The captions and headings of this Amendment are for convenience
of reference only and shall not affect the interpretation of this Amendment.


(f)    Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York without regard to the
conflicts of law provisions thereof.


(g)    References. On or after the date hereof, each reference in the Original
Security Agreement or to this “Agreement” or words of like import, shall unless
the context otherwise requires, be deemed to refer to the Original Security
Agreement as amended hereby.


(h)    Reaffirmation. The Company hereby expressly reaffirms and assumes (on the
same basis as set forth in the Original Security Agreement as amended hereby)
all of the Company’s obligations and liabilities to LaSalle, as Collateral Agent
as set forth in the Original Security Agreement, as such obligations and
liabilities may be increased or amended by this Amendment, and hereby reaffirms
and agrees to be bound by and abide by and operate and perform under and
pursuant to and comply fully with all of the terms, conditions, provisions,
agreements, representations, undertakings, warranties, guarantees, indemnities
and covenants contained in the Original Security Agreement.


(i)     Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall constitute an original and all of which when
taken together shall constitute one and the same agreement.


[Signature page follows]


2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed and delivered as of the date first above written.



 
VISKASE COMPANIES, INC.
   
a Delaware corporation
           
By:
/s/ 
   
Title:
              
LASALLE BANK NATIONAL ASSOCIATION,
   
as Collateral Agent
           
By:
/s/ 
   
Title:
    

 
 
Signature Page to First Amendment to the Security Agreement

--------------------------------------------------------------------------------